Citation Nr: 0532432	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection for 
arthritis of the right hip was denied.  The veteran's notice 
of disagreement with this determination was received in April 
2003 and a statement of the case (SOC) was issued in November 
2003.  The veteran perfected his appeal in January 2004.

A hearing was held before the undersigned Veterans Law Judge 
in August 2004.

Additional development was requested in this matter by a 
Board remand in December 2004.  The requested development is 
now complete and this matter is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  The veteran's service medical records are silent for 
complaints of or treatment of the right hip and the February 
1994 report of medical examination reveals his lower 
extremities were clinically evaluated as normal.  

3.  Competent, probative medical evidence does not reveal a 
current, chronic disability of the right hip as the result of 
or medically attributed to any in-service injury or disease.  
Degenerative joint disease of the right hip was not manifest 
to a compensable degree within one-year of the veteran's June 
1994 discharge from active duty.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Certain disease, including degenerative joint 
disease, may be presumed to have been incurred in service 
when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran's service medical records have been thoroughly 
reviewed but are silent as to complaints of or treatment of 
the veteran's right hip.  A February 1994 report of medical 
history reflects that the veteran indicated that he did not 
have and had not had arthritis or painful joints.  A report 
of medical examination (undated but presumably 
contemporaneous to the February 1994 report of medical 
history based on notations, station location, and veteran's 
recorded rank) reflects that the veteran's lower extremities 
were clinically evaluated as normal.  The August 2004 hearing 
transcript reflects that the veteran testified that while in 
service he did not have hip pain discomfort but instead had 
been exposed to extreme strenuous activities on a regular 
basis. 

A June 1998 private medical record reveals complaints 
involving the right hip area while a December 1998 private 
radiology report contains a conclusion of moderately severe 
degenerative osteoarthritis of the right hip.  Testimony and 
statements in support of claim reflect that the veteran 
contends that he was informed that the degenerative arthritis 
of his right hip began approximately five year prior to his 
diagnosis.  But see Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (A layperson's account of what a doctor purportedly 
said is too attenuated and inherently unreliable to 
constitute "medical" evidence).  The private medical 
records do not contain medical opinions of such a medical 
conclusion.  In fact, a review of the evidence of record 
fails to reveal any competent medical evidence linking the 
veteran's right hip disability, first diagnosed after 
service, to the veteran's military service or any incident 
therein.  Accordingly, service connection is not warranted on 
a direct basis.

Nor is service connection warranted on a presumptive basis.  
The veteran argues that arthritis is a degenerative disease 
that has its onset prior to first being diagnosed.  This 
argument is recognized to the extent that degenerative joint 
disease may be presumed to have had its onset during service 
if it is manifest to a compensable degree within one year of 
a veteran's discharge from active duty.  See 38 C.F.R. 
§§ 3.307, 3.309 (2005).  However, schedular criteria requires 
degenerative arthritis be established with X-ray findings and 
then the disability is rated based on limitation of function.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  Here, 
the first X-ray finding of degenerative arthritis is more 
than five years after the veteran's discharge from active 
duty.  Therefore, presumptive service connection is not 
warranted in the instant case.

In short, the weight of the evidence is against the veteran's 
right hip claim.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (The benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against the claim).  
Accordingly, service connection for a right hip disability 
must be denied.  In reaching this conclusion, the Board 
acknowledges the veteran's sincere belief that he is entitled 
to service connection for a right hip disability.  However, 
it is long settled law that the veteran, as layman, is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  As such, his assertions that his right hip 
disability is the result of, or etiologically due to, his 
military service are not competent medical evidence.  
Moreover, evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As such, the May 2003 VA treatment record that 
reflects in the history portion that the veteran had problems 
with his hip since 1995, but has no additional medical 
comment by the medical provider, is not competent medical 
evidence of a 1995 onset of arthritis of the right hip.

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Prior to initial adjudication of his claim, the veteran was 
informed by letter in February 2003 of the evidence necessary 
to substantiate a service connection claim and requested to 
send information describing additional evidence or the 
evidence itself to help with his claim.  Another letter was 
issued in August 2003 by which the veteran was informed of 
the principles of service connection and he was informed of 
the evidence necessary substantiate his claim that he was 
expected to provide and the evidence VA would seek.  The 
veteran was also requested to send to VA what was still 
needed to substantiate his claim.  

However, it is unclear from the record whether the veteran 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim by either letter.  
See 38 C.F.R. § 3.159(b)(1) (2005).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence for the following reasons.  
The letters informed the veteran of the additional 
information or evidence needed and asked him to send the 
information or evidence to VA.  In addition, the November 
2003 SOC contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Moreover, the 
record shows the veteran has played an active role in the 
adjudication of his claim and has authorized the request of 
evidence and submitted evidence in support of his claim that 
he had in possession.  Therefore, the Board considers the 
notice requirements of the VCAA met for the issues decided 
herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claims and his and VA's roles in the 
claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005).   While the record contains evidence of a 
currently diagnosed disability, the veteran's service medical 
records do not contain evidence of treatment for an injury or 
disease of the right hip such that a VA examination is 
warranted in this matter.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

VA medical records and private medical evidence have been 
associated with the claims file.  The veteran was afforded 
the opportunity to offer testimony in support of his claim 
and a hearing transcript is of record.  While the veteran has 
testified to medical treatment immediately following his 
discharge from service, attempts to obtain such evidence were 
unsuccessful and the veteran was so notified.  See May 2005 
supplemental SOC.  As the veteran has not identified or 
properly authorized the request of any other evidence, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for a right hip disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


